               Case 4:14-cv-04480-YGR Document 282 Filed 03/16/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8
 9     P.O. Box 883
       Washington, D.C. 20044
10     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
11
       Email: julia.heiman@usdoj.gov
12
     Attorneys for Defendants
13
                               IN THE UNITED STATES DISTRICT COURT
14
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   __________________________________________
                                                )
16
     TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
17                                              )
           Plaintiff,                           )
18                                              )
                           v.                   )
19
                                                ) NOTICE OF LODGING OF
20   WILLIAM P. BARR, Attorney                  ) CLASSIFIED DECLARATION
     General of the United States, et al.,      ) OF MICHAEL C. MCGARRITY
21                                              ) FOR EX PARTE, IN CAMERA
22         Defendants.                          ) REVIEW
                                                )
23                                              ) Hon. Yvonne Gonzalez Rogers
     __________________________________________)
24
25
             Defendants hereby provide notice that, on March 15, 2019, undersigned counsel lodged
26
     for secure storage with the United States Department of Justice Litigation Security Group a
27
     classified declaration by Michael C. McGarrity, Acting Executive Assistant Director (“EAD”) of
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                  1
     Notice of Lodging of Classified Declaration of
     Michael C. McGarrity for Ex Parte, In Camera Review
               Case 4:14-cv-04480-YGR Document 282 Filed 03/16/19 Page 2 of 2




 1   the National Security Branch of the Federal Bureau of Investigation. This classified declaration,
 2   which can be made available to the Court by a Classified Information Security Officer for its
 3   review ex parte, in camera, was submitted in support of the Defendants’ Request that the Court
 4   Discharge the Order to Show Cause and Deny Plaintiff’s Request for Access to the Classified
 5   Steinbach Declaration, or, in the Alternative, Motion to Dismiss in Light of the Attorney
 6   General’s Assertion of the State Secrets Privilege, ECF No. 281 (Defendants’ Motion), and will
 7   provide the Court further explanation of the grounds for the Attorney General’s assertion of
 8   privilege that cannot be included in a public filing. To the extent possible consistent with
 9   national security, an unclassified version of Acting EAD McGarrity’s declaration was filed on
10   the public docket, as Exhibit B to Defendants’ Motion.
11
12
     Dated: March 16, 2019                               Respectfully submitted,
13
14
                                                         JOSEPH H. HUNT
15
                                                         Assistant Attorney General
16
                                                         DAVID L. ANDERSON
17                                                       United States Attorney
18
                                                         ANTHONY J. COPPOLINO
19                                                       Deputy Branch Director
20                                                              /s/ Julia A. Heiman
21                                                       JULIA A. HEIMAN, Bar No. 241415
                                                         Senior Counsel
22                                                       CHRISTOPHER HEALY
                                                         Trial Attorney
23                                                       U.S. Department of Justice
24                                                       Civil Division, Federal Programs Branch
                                                         P.O. Box 883
25                                                       Washington, D.C. 20044
                                                         julia.heiman@usdoj.gov
26                                                       Attorneys for Defendants
27
28

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                        2
     Notice of Lodging of Classified Declaration of
     Michael C. McGarrity for Ex Parte, In Camera Review
